EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment 
The objections to claims 21-23 for minor informalities are withdrawn in view of the amendments filed 15 December 2021. 
Terminal Disclaimer
The terminal disclaimer filed on 17 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Abreu; Marcio Marc (US 10238847 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 12-20 and 23-30 are allowed.
Reasons for Allowance
Applicant’s arguments filed 15 December 2021 regarding Badawi; Paul (US 20130172829 A1), Larsen; Walter G. et al. (US 8658943 B1) and Kim; Hee Gu (US 20130253451 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Badawi, the closest art of record, lacks a self-contained unit shaped and sized to fit only over one of a frontal vein, an angular vein, a supraorbital vein, and a superior palpebral vein and on an Abreu brain thermal tunnel. Instead, Badawi configures the 

Also of record, Kim discloses a drug carrier supported on a nose piece of a glasses frame (¶ [0060], the drug carrier 210 includes a drug sheet 220; ¶ [0062], drug carrier 210 and hooked on a connection frame 13 of the glasses 1). However, Kim does not configure the drug carrier 210 to contact one of the claimed veins and an Abreu brain thermal tunnel. Instead, Kim configures the drug carrier to contact portions of a patient’s nose (¶ [0062], allowing the drug carrier 210 to serve as the nose pad 15 of the glasses 10). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Rezai; Ali R. et al. (US 20130178829 A1) describes a treatment that targets a supraorbital vein (¶ [0022], ophthalmic veins and arteries; supraorbital arteries and veins; carotid arteries; vorticose veins; arterial circle of iris; and ciliary arteries). However, Rezai does not apply a thermoelectric device or drug containers, and instead delivers a pulsed electrical signal through electrodes (¶ [0038], a pulse generator connected to the electrode is activated thereby applying to the autonomic nervous system target site an oscillating electrical signal having specified pulsing parameters). 
Nanduri; Padma et al. (US 20110104206 A1) discloses methods and compositions for treating upper and lower eyelids with topical drugs (¶ [0002], [0006], [0014]); including a drug container (¶ [0069], topical administrations, such as a lotion, creme, patch, and the like; ¶ [0073], film, strip, tape, poultice, plaster, adhesive preparation or the like for direct application to the skin or to the outer surface of the upper eyelid; ¶ [0075], tape, patch, cataplasma and plaster, or on one surface of a support); configured to be applied to an angular vein or supraorbital vein (¶ [0021] FIG. 1 is a front view of the left eye, showing … (7) superior orbital vein; (8) supraorbital artery, vein and nerve … (21) angular artery and vein). However, Nanduri does not configure the unit to fit on an Abreu brain thermal tunnel, and does not apply a thermoelectric device. Instead, Nanduri relies on passive diffusion or iontophoresis (¶ [0106], iontophoresis electrode). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781